UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21321 Pioneer Municipal High Income Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: April 30 Date of reporting period: January 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Municipal High Income Trust NQ | January 31, 2016 Ticker Symbol: MHI Principal Amount USD ($) Value TAX EXEMPT OBLIGATIONS -123.6% of Net Assets (a) Alabama - 1.5% Huntsville-Redstone Village Special Care Facilities Financing Authority, Redstone Village Project, 5.5%, 1/1/43 Arizona - 0.0%† County of Pima, AZ, Industrial Development Authority, Arizona Charter Schools Project, Series C, 6.75%, 7/1/31 California - 10.5% 10,000,000(b) California County Tobacco Securitization Agency, Capital Appreciaiton, Stanislaus County Subordinated, Series A, 6/1/46 California Enterprise Development Authority, Sunpower Corp., 8.5%, 4/1/31 California Municipal Finance Authority, Santa Rosa Academy Project, Series A, 5.75%, 7/1/30 California Pollution Control Financing Authority, 5.0%, 7/1/37 (144A) California School Finance Authority, Classical Academies Project, Series A, 7.375%, 10/1/43 California Statewide Communities Development Authority, Lancer Plaza Project, 5.625%, 11/1/33 568,006(c) California Statewide Communities Development Authority, Microgy Holdings Project, 9.0%, 12/1/38 6 25,000,000(b) Inland Empire Tobacco Securitization Authority, Capital Appreciation, Asset-Backed, Series C-2, 6/1/47 7,885,000(d) Lehman Municipal Trust Receipts, RIB, 13.275%, 9/20/28 (144A) (AGM Insured) 2,000,000(e) Los Angeles Community College District, Series G, 4.0%, 8/1/39 River Islands Public Financing Authority, Community Facilities, 5.5%, 9/1/45 Tobacco Securitization Authority of Northern California, Asset-Backed, Series A-1, 5.375%, 6/1/38 Tobacco Securitization Authority of Southern California, Series A-1, 5.0%, 6/1/37 $32,270,271 Colorado - 1.2% Colorado Educational & Cultural Facilities Authority, Rocky Mountain Classical Academy Project, 8.0%, 9/1/43 Colorado Health Facilities Authority, Valley View Association Project, 5.25%, 5/15/42 $3,676,235 Connecticut - 5.7% 10,335,000(d) Lehman Municipal Trust Receipts, RIB, 14.143%, 8/21/35 5,000,000(e) State of Connecticut, Series E, 4.0%, 9/1/30 Town of Hamden, CT, Whitney Center Project, Series A, 7.75%, 1/1/43 District of Columbia - 4.0% District of Columbia Tobacco Settlement Financing Corp., Asset-Backed, 6.5%, 5/15/33 District of Columbia Tobacco Settlement Financing Corp., Asset-Backed, 6.75%, 5/15/40 $12,214,590 Florida - 4.6% Alachua County Health Facilities Authority, Terraces Bonita Springs Project, Series A, 8.125%, 11/15/41 Alachua County Health Facilities Authority, Terraces Bonita Springs Project, Series A, 8.125%, 11/15/46 2,260,000(c) County of Liberty, FL, Twin Oaks Project, 8.25%, 7/1/28 County of Miami-Dade, FL, Aviation Revenue, Series B, 5.5%, 10/1/41 Florida's Turnpike Enterprise, Department of Transportation, Series A, 4.0%, 7/1/34 1,000,000(f) Hillsborough County Industrial Development Authority, Various Health Facilities, 8.0%, 8/15/32 2,250,000(d) St. Johns County Industrial Development Authority, Glenmoor Project, Series A, 5.375%, 1/1/49 832,581(c) St. Johns County Industrial Development Authority, Glenmoor Project, Series B, 2.5%, 1/1/49 8 $14,171,404 Georgia - 2.5% Clayton County Development Authority, Delta Air Lines, Series A, 8.75%, 6/1/29 Private Colleges & Universities Authority, Emory University, Series A, 5.0%, 10/1/43 $7,737,985 Principal Amount USD ($) Value Idaho - 1.6% Power County Industrial Development Corp., FMC Corp. Project, 6.45%, 8/1/32 Illinois - 14.4% 2,087,000(d) Illinois Finance Authority, Clare Oaks Project, Series B, 4.0%, 11/15/52 1,305,000(b) Illinois Finance Authority, Clare Oaks Project, Series C-1,11/15/52 261,000(b) Illinois Finance Authority, Clare Oaks Project, Series C-2, 11/15/52 261,000(b) Illinois Finance Authority, Clare Oaks Project, Series C-3, 11/15/52 Illinois Finance Authority, Greenfields of Geneva Project, Series A, 8.125%, 2/15/40 Illinois Finance Authority, Greenfields of Geneva Project, Series A, 8.25%, 2/15/46 Illinois Finance Authority, Northwestern Memorial Hospital, Series A, 6.0%, 8/15/39 Illinois Finance Authority, Roosevelt University Project, 6.5%, 4/1/39 Illinois Finance Authority, Swedish Covenant, Series A, 6.0%, 8/15/38 Illinois Finance Authority, The Admiral at the Lake Project, Series A, 7.625%, 5/15/25 Illinois Finance Authority, The Admiral at the Lake Project, Series A, 7.75%, 5/15/30 Illinois Finance Authority, The Admiral at the Lake Project, Series A, 8.0%, 5/15/40 Illinois Finance Authority, The Admiral at the Lake Project, Series A, 8.0%, 5/15/46 1,485,000(b)(g) Metropolitan Pier & Exposition Authority, McCormick Place, Series B, 6/15/22 (NATL Insured) 15,395,000(b) Metropolitan Pier & Exposition Authority, McCormick Place, Series B, 6/15/22 (NATL Insured) Southwestern Illinois Development Authority, Village of Sauget Project, 5.625%, 11/1/26 $43,911,465 Indiana - 1.8% City of Carmel, IN, Barrington Carmel Project, Series A, 7.0%, 11/15/32 City of Carmel, IN, Barrington Carmel Project, Series A, 7.125%, 11/15/42 City of Carmel, IN, Barrington Carmel Project, Series A, 7.125%, 11/15/47 Vigo County Hospital Authority, Union Hospital, Inc., 5.8%, 9/1/47 (144A) $5,388,549 Kentucky - 1.9% Kentucky Economic Development Finance Authority, Owensboro Medical Health System, Series A, 6.375%, 6/1/40 Louisiana - 3.1% Jefferson Parish Hospital Service District No. 2, East Jefferson General Hospital, 6.375%, 7/1/41 Louisiana Local Government Environmental Facilities & Community Development Authority, Westlake Chemical Corp. Project, 6.75%, 11/1/32 Louisiana Public Facilities Authority, Ochsner Clinic Foundation Project, Series A, 5.5%, 5/15/47 1,380,000(f) Louisiana Public Facilities Authority, Ochsner Clinic Foundation Project, Series A, 5.5%, 5/15/47 Maine - 2.3% Maine Health & Higher Educational Facilities Authority, Maine General Medical Center, 7.5%, 7/1/32 Maine Turnpike Authority, Series A, 5.0%, 7/1/42 Maryland - 0.5% Maryland Health & Higher Educational Facilities Authority, City Neighbors, Series A, 6.75%, 7/1/44 Massachusetts - 3.5% Massachusetts Development Finance Agency, Linden Ponds, Inc., Series A-1, 5.5%, 11/15/46 Massachusetts Development Finance Agency, WGBH Foundation, Series A, 5.75%, 1/1/42 (AMBAC Insured) Principal Amount USD ($) Value Massachusetts -(continued) Massachusetts Educational Financing Authority, Series I, 6.0%, 1/1/28 4,500,000(c) Massachusetts Health & Educational Facilities Authority, Quincy Medical Center, Series A, 6.5%, 1/15/38 Michigan - 3.5% 895,000(c) Doctor Charles Drew Academy, Certificate of Participation, 5.7%, 11/1/36 Kent Hospital Finance Authority, Metropolitan Hospital Project, Series A, 6.25%, 7/1/40 Michigan State University, Series A, 5.0%, 8/15/41 Michigan Tobacco Settlement Finance Authority, Series A, 6.0%, 6/1/48 Minnesota - 0.8% Bloomington Port Authority, Radisson Blu Mall of America, 9.0%, 12/1/35 Montana - 0.1% 1,600,000(c) Two Rivers Authority, Inc., 7.375%, 11/1/27 New Jersey - 2.0% New Jersey Economic Development Authority, Continental Airlines, 5.25%, 9/15/29 New Jersey Economic Development Authority, Continental Airlines, 5.75%, 9/15/27 $6,072,440 New Mexico - 1.5% County of Otero, NM, Otero County Jail Project, 6.0%, 4/1/23 County of Otero, NM, Otero County Jail Project, 6.0%, 4/1/28 $4,472,879 New York - 8.7% Chautauqua County Capital Resource Corp., Women's Christian Association Project, Series A, 8.0%, 11/15/30 Hempstead Local Development Corp., Molloy College Project, 5.75%, 7/1/39 New York State Dormitory Authority, Orange Medical Center, 6.125%, 12/1/29 7,040,000(d) New York State Dormitory Authority, RIB, 16.118%, 5/29/14 (144A) New York State Dormitory Authority, Series C, 5.0%, 3/15/39 New York State Dormitory Authority, Trustees of Columbia University, 5.0%, 10/1/45 Westchester County Healthcare Corp., Series A, 5.0%, 11/1/44 $26,538,282 North Dakota - 1.0% 2,525,000(f) County of Burleigh, ND, St. Alexius Medical Center, 5.0%, 7/1/38 Ohio - 4.4% Buckeye Tobacco Settlement Financing Authority, Asset-Backed, Series A-2, 5.875%, 6/1/47 Buckeye Tobacco Settlement Financing Authority, Asset-Backed, Series A-2, 6.0%, 6/1/42 Buckeye Tobacco Settlement Financing Authority, Asset-Backed, Series A-2, 6.5%, 6/1/47 2,000,000(d) Ohio Air Quality Development Authority, FirstEnergy Generation Corp. Project, 3.1%, 3/1/23 2,500,000(e) State of Ohio, Common Schools, Series B, 5.0%, 6/15/29 Oregon - 1.9% Oregon Health & Science University, Series E, 5.0%, 7/1/32 Pennsylvania - 6.2% Allegheny County Hospital Development Authority, South Hills Health, Series A, 5.125%, 5/1/25 1,280,000(c) Langhorne Manor Borough Higher Education Authority, Lower Bucks Hospital, 7.35%, 7/1/22 Pennsylvania Economic Development Financing Authority, USG Corp. Project, 6.0%, 6/1/31 Philadelphia Authority for Industrial Development, Greater Philadelphia Health Action, Inc., Project, Series A, 6.625%, 6/1/50 Philadelphia Authority for Industrial Development, Nueva Esperanze, Inc., 8.2%, 12/1/43 Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.5%, 6/15/33 (144A) Philadelphia Authority for Industrial Development, Performing Arts Charter School Project, 6.75%, 6/15/43 (144A) Principal Amount USD ($) Value Pennsylvania -(continued) Philadelphia Hospitals & Higher Education Facilities Authority, Temple University Health System, Series A, 5.0%, 7/1/34 $18,901,916 Puerto Rico - 1.0% 4,255,000(e) Commonwealth of Puerto Rico, Series A, 8.0%, 7/1/35 Rhode Island - 1.1% 5,900,000(c) Central Falls Detention Facility Corp., 7.25%, 7/15/35 Rhode Island Health & Educational Building Corp., Tockwatten Home Issue, 8.375%, 1/1/46 $3,247,181 Tennessee - 1.5% Sullivan County Health, Educational & Housing Facilities Board, Wellmont Health System Project, Series C, 5.25%, 9/1/36 Texas - 15.1% Arlington Higher Education Finance Corp., Universal Academy, Series A, 7.0%, 3/1/34 Central Texas Regional Mobility Authority, Sub Lien, 6.75%, 1/1/41 2,490,000(e) County of Harris, TX, Series A, 5.0%, 10/1/26 5,000,000(e) Goose Creek Consolidated Independent School District, Series C, 4.0%, 2/15/26 (PSF-GTD Insured) 725,078(c) Gulf Coast Industrial Development Authority, Microgy Holdings Project, 7.0%, 12/1/36 7 Lubbock Health Facilities Development Corp., Carillon Project, Series A, 6.625%, 7/1/36 North Texas Tollway Authority, Series A, 5.0%, 1/1/35 10,000,000(f) North Texas Tollway Authority, Series F, 5.75%, 1/1/33 Red River Health Facilities Development Corp., MRC Crestview, Series A, 8.0%, 11/15/41 Sanger Industrial Development Corp., Texas Pellets Project, Series B, 8.0%, 7/1/38 Tarrant County Cultural Education Facilities Finance Corp., Mirador Project, Series A, 8.125%, 11/15/39 Tarrant County Cultural Education Facilities Finance Corp., Mirador Project, Series A, 8.25%, 11/15/44 Tarrant County Cultural Education Facilities Finance Corp., MRC Crestview Project, 8.0%, 11/15/34 Travis County Health Facilities Development Corp., Longhorn Village Project, 7.125%, 1/1/46 $46,151,741 Virginia - 1.4% Upper Occoquan Sewage Authority, 4.0%, 7/1/41 Washington - 8.7% 14,315,000(b)(e) State of Washington, Motor Vehicle Sales Tax, Series C, 6/1/22 (NATL Insured) University of Washington, Series B, 5.0%, 6/1/29 3,795,000(f) Washington State Health Care Facilities Authority, Fred Hutchinson Cancer Research Center, Series A, 6.0%, 1/1/33 Washington State Housing Finance Commission, Mirabella Project, Series A, 6.75%, 10/1/47 Washington State Housing Finance Commission, Skyline at First Hill Project, Series A, 5.625%, 1/1/27 $26,687,394 West Virginia - 0.6% 2,000,000(c) City of Philippi, WV, Alderson-Broaddus College, Inc., Series A, 7.75%, 10/1/44 West Virginia Hospital Finance Authority, Highland Hospital Group, 9.125%, 10/1/41 Wisconsin - 5.0% Public Finance Authority, Glenridge Palmer Ranch, Series A, 8.25%, 6/1/46 Public Finance Authority, Roseman University Health Sciences Project, 5.875%, 4/1/45 Public Finance Authority, SearStone CCRC Project, Series A, 8.625%, 6/1/47 (144A) Public Finance Authority, SearStone CCRC Project, Series B, 8.375%, 6/1/20 (144A) Wisconsin Department of Transportation, Series A, 5.0%, 7/1/28 $15,281,539 TOTAL TAX EXEMPT OBLIGATIONS (Cost $349,318,347) $378,016,005 Principal Amount USD ($) Value MUNICIPAL COLLATERALIZED DEBT OBLIGATION -0.2% of Net Assets 10,000,000(d) Non-Profit Preferred Funding Trust I, Series E, 0.0%,9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost$10,000,000) $558,700 TEMPORARY CASH INVESTMENTS - 6.5% of Net Assets TREASURY BILL -6.5% 20,000,000(b) U.S. Treasury Bill, 2/18/16 TOTAL TEMPORARY CASH INVESTMENTS (Cost$19,997,629) $19,998,020 TOTAL INVESTMENTS IN SECURITIES - 130.3% (Cost - $379,315,976) (h) OTHER ASSETS AND LIABILITIES - 2.7% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (33.0)% $(101,006,010) NET ASSETS APPLICABLE TO COMMON SHAREOWNERS -100.0% † Amount rounds to less than 0.1%. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At January 31, 2016, the value of these securities amounted to $32,093,085, or 10.5% of total net assets applicable to common shareowners. RIB Residual Interest Bond.The interest rate is subject to change periodically and inversely based upon prevailing market rates.The interest rate shown is the rate at January 31, 2016. (a) Consists of Revenue Bonds unless otherwise indicated. (b) Security issued with a zero coupon.Income is recognized through accretion of discount. (c) Security is in default. (d) The interest rate is subject to change periodically. The interest rate shown is the rate at January 31, 2016. (e) Represents a General Obligation Bond. (f) Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (g) Escrow to maturity. (h) At January 31, 2016, the net unrealized appreciation on investments based on cost for federal tax purposes of $373,828,436 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation For financial reporting purposes net unrealized appreciation on investments was $19,256,749 and cost of investments aggregated $379,315,976. Various inputs are used in determining the value of the Trust's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Trust's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of January 31, 2016, in valuing the Trust's investments. Level 1 Level 2 Level 3 Total Tax Exempt Obligations $
